Opinion

PER CURIAM.
After examining the record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case *113should be dismissed on the ground that certification1 was improvidently granted.
The appeal is dismissed.

 We granted 1he defendant’s petition for certification to appeal from the Appellate Court limited to the following issue: “Did the Appellate Court properly dismiss the defendant’s appeal?” Algonquin Steel Technologies, Inc. v. Connecticut Compressed Gas, Inc., 248 Conn. 919, 734 A.2d 565 (1999).